                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

SIMRET SEMERE TEKLE                       )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                 Case No.:       1:18-cv-00211
                                          )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                          )
      Defendants.                         )
__________________________________________)

   JOINT MOTION FOR ENTRY OF JOINT STIPULATED PROTECTIVE ORDER

       Defendants Mohammad bin Abdullah al Saud and Nouf bint Nayef Abdul-Aziz al Saud

and Plaintiff Simret Semere Tekle jointly move the Court for entry of the attached Joint Stipulated

Protective Order governing the use of confidential information during discovery.

       Dated: March 12, 2019                         Respectfully Submitted,

                                                     /s/ John L. Brownlee
                                                     John L. Brownlee VSB# 37358
                                                     Stuart G. Nash (pro hac vice)
                                                     David L. Haller (pro hav vice)
                                                     HOLLAND & KNIGHT LLP
                                                     1650 Tysons Boulevard, Suite 1700
                                                     Tysons, VA 22102
                                                     Telephone: 703.720.8600
                                                     Facsimile: 703.720.8610
                                                     Email: John.Brownlee@hklaw.com
                                                     Email: Stuart.Nash@hklaw.com
                                                     Email: David.Haller@hklaw.com

                                                     Counsel for Defendants Mohammad bin
                                                     Abdullah al Saud and Nouf bint Nayef
                                                     Abdul-Aziz al Saud

                                                     /s/ Nicholas Marritz
                                                     Nicholas Cooper Marritz VSB #89795
                                                     Legal Aid Justice Center
    6066 Leesburg Pike, Suite 520
    Falls Church, VA 22041
    (703) 720-5607
    nicholas@justice4all.org

    Counsel for Plaintiff Simret Semere Tekle




2
                                CERTIFICATE OF SERVICE

        I certify that on this 12th day of March, 2019, a true copy of the foregoing was served via

electronic case filing to:

Nicholas Cooper Marritz,                             Richard F. Levy
Legal Aid Justice Center                             Jenner & Block LLP
6066 Leesburg Pike, Suite 520                        1099 New York Avenue NW, Suite 900
Falls Church, VA 22041                               Washington, DC 20001
nicholas@justice4all.org                             rlevy@jenner.com

Jonathan A. Langlinais                               Agnieszka M. Fryszman
Jenner & Block LLP                                   Cohen Milstein Sellers & Toll PLLC
1099 New York Avenue NW, Suite 900                   1100 New York Avenue NW, Fifth Floor
Washington, DC 20001                                 Washington, DC 20005
jalanglinais@jenner.com                              afryszman@cohenmilstein.com

Le’ake Fesseha                                       Martina Elizabeth Vandenberg
Le’ake Fesseha Law Office                            The Human Trafficking Legal Center
901 S. Highland Street, Suite 312                    1030 15th Street NW, Suite 1048
Arlington, VA 22204                                  Washington, DC 20005
leakef@hotmail.com                                   mvandenberg@htlegalcenter.org

Sarah Linnell Bessell
The Human Trafficking Legal Center
1030 15th Street NW, Suite 1048
Washington, DC 20005
sbessell@htlegalcenter.org

Counsel for Plaintiff Simret Semere Tekle

                                                     /s/ John L. Brownlee
                                                     John L. Brownlee




                                                 3
